            Case 1:20-cv-05203 Document 1 Filed 07/07/20 Page 1 of 21



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

ANDREW KIM, Individually and On                      Case No.
Behalf of All Others Similarly Situated,

                               Plaintiff,            CLASS ACTION COMPLAINT
                                                     FOR VIOLATION OF THE
                     v.                              FEDERAL SECURITIES LAWS

 IDEANOMICS, INC., ALFRED POOR,
 BRUNO WU, and CONOR MCCARTHY,                       Jury Trial Demanded

                               Defendants.


       Plaintiff Andrew Kim (“Plaintiff”), by and through his attorneys, alleges upon personal

knowledge as to his own acts, and upon information and belief as to all other matters, based upon

the investigation conducted by and through his attorneys, which included, among other things, a

review of documents filed by Defendants (as defined below) with the United States Securities and

Exchange Commission (the “SEC”), news reports, press releases issued by Defendants, and other

publicly available documents, as follows:

                       NATURE AND SUMMARY OF THE ACTION

       1.      This is a federal securities class action on behalf of all investors who purchased or

otherwise acquired Ideanomics, Inc. (“Ideanomics” or the “Company”) securities between March

20, 2020 and June 25, 2020, inclusive (the “Class Period”). This action is brought on behalf of the

Class for violations of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”), 15 U.S.C. §§ 78j(b) and 78t(a) and Rule 10b-5 promulgated thereunder by the

SEC, 17 C.F.R. § 240.10b-5.

       2.      Ideanomics purports to be a global company focused on facilitating the adoption of

commercial electric vehicles and developing next generation financial services and Fintech

products. Ideanomics common stock trades on the NASDAQ stock exchange under the ticker


                                                 1
            Case 1:20-cv-05203 Document 1 Filed 07/07/20 Page 2 of 21



“IDEX.” The Company is headquartered in New York, New York, and maintains offices in

Beijing and Qingdao, China.

       3.      In recent press releases, Ideanomics has lauded its “one million square foot EV

expo center in Qingdao, Shandong Province,” in China, also known as the Company’s Mobile

Energy Global (MEG) Division, or the “MEG Center.” According to Ideanomics, the MEG Center

is “the largest auto trading market in Qingdao,” China.

       4.      On June 25, 2020, analyst Hindenburg Research (“Hindenburg”) issued a series of

tweets in which it called Ideanomics “an egregious & obvious fraud.” As detailed herein,

Hindenburg asserted that it found evidence that Ideanomics had doctored photos for use in its press

releases to suggest that the Company owns or operates a vehicle sales center in Qingdao, China,

when it in fact does not. Hindenburg further asserted that it had an investigator go to Ideanomics’

purported MEG Center in Qingdao, China, where the investigator was unable to find any trace of

Ideanomics or its purported MEG Center.

       5.      Also on June 25, 2020, analyst J Capital Research issued a report on Ideanomics

entitled “Champion of Promotes.” J Capital wrote, in part, that “Ideanomics . . . is a zero. The

company changes its name and promotional story so frequently that it’s hard to keep up. One thing

remains a constant, despite all the press releases, buzzwords and hype: shareholders get wiped

out.” J Capital continued, in a tweet, that “[w]e called all the ‘buyers’ named in [Ideanomics’]

press releases this month. Not a single one had made a purchase. One of them thanked us for

alerting them to ‘fake news.’”

       6.      On this news, Ideanomics’ stock price fell from its June 24, 2020 closing price of

$3.09 per share to a June 25, 2020 closing price of $2.44 per share, a one day drop of $0.65 per

share, or approximately 21%.




                                                2
               Case 1:20-cv-05203 Document 1 Filed 07/07/20 Page 3 of 21



         7.     Then on June 26, 2020, Ideanomics issued a press release in which it sought to

“clarify the status” of its purported EV hub in Qingdao, China. In this release, Ideanomics walked

back certain of its prior statements regarding the MEG Center in Qingdao, stating that it was

launching three phases of its MEG Center that will eventually total one million square feet. The

first phase, according to Ideanomics, occupies only 215,000 square feet.

         8.     The stock price continued to plummet on June 26, 2020, dropping to a close of

$1.46 per share. This represents a two day drop of approximately 53%.

         9.     Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business.         Specifically, Defendants made false and/or

misleading statements and/or failed to disclose that: (i) Ideanomics’ MEG Center in Qingdao was

not “a one million square foot EV expo center”; (ii) the Company had been using doctored or

altered photographs of the purported MEG Center in Qingdao; (iii) the Company’s electric vehicle

business in China was not performing nearly as strong as Ideanomics had represented; and (iv) as

a result, the Company’s public statements were materially false and misleading at all relevant

times.

                                 JURISDICTION AND VENUE

         10.    The federal law claims asserted herein arise under Sections 10(b) and 20(a) of the

Exchange Act, 15 U.S.C. § 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the SEC,

17 C.F.R. § 240.10b-5, as well as under the common law.

         11.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

         12.    This Court has jurisdiction over each Defendant named herein because each

Defendant is an individual or corporation who has sufficient minimum contacts with this District




                                                 3
             Case 1:20-cv-05203 Document 1 Filed 07/07/20 Page 4 of 21



so as to render the exercise of jurisdiction by the District Court permissible under traditional

notions of fair play and substantial justice.

       13.     Venue is proper in this District pursuant to Section 27 of the Exchange Act, 15

U.S.C. § 78aa and 28 U.S.C. § 1931(b), as the Company has its principal executive offices located

in this District and conducts substantial business here.

       14.     In connection with the acts, omissions, conduct and other wrongs in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to the United States mail, interstate telephone communications and the

facilities of the national securities exchange.

                                                PARTIES

       15.     Plaintiff, as set forth in the attached Certification, acquired Ideanomics securities

at artificially inflated prices during the Class Period and was damaged upon the revelation of the

alleged corrective disclosures.

       16.     Defendant Ideanomics purports to be a global company focused on facilitating the

adoption of commercial electric vehicles and developing next generation financial services and

Fintech products. Ideanomics common stock trades on the NASDAQ stock exchange under the

ticker “IDEX.” The Company’s headquarters are located at 55 Broadway, 19th Floor, New York,

New York 10006, and the Company is incorporated under the laws of the State of Nevada. The

Company also maintains offices in Beijing and Qingdao, China.

       17.     Defendant Alfred Poor is Ideanomics’ Chief Executive Officer, and has served in

that capacity since February 2019.

       18.     Defendant Bruno Wu is Ideanomics’ Chairman of the Board and has served in that

capacity since January 2016.




                                                   4
             Case 1:20-cv-05203 Document 1 Filed 07/07/20 Page 5 of 21



       19.     Defendant Conor McCarthy is Ideanomics’ Chief Financial Officer, and has served

in that capacity since September 2019.

       20.     Collectively, Defendants Poor, Wu, and McCarthy are referred to throughout this

complaint as the “Individual Defendants.”

       21.     The Individual Defendants, because of their positions at the Company, possessed

the power and authority to control the content and form of the Company’s annual reports, quarterly

reports, press releases, investor presentations, and other materials provided to the SEC, securities

analysts, money and portfolio managers and investors, i.e., the market. The Individual Defendants

authorized the publication of the documents, presentations, and materials alleged herein to be

misleading prior to its issuance and had the ability and opportunity to prevent the issuance of these

false statements or to cause them to be corrected. Because of their position with the Company and

access to material non-public information available to them but not to the public, the Individual

Defendants knew that the adverse facts specified herein had not been disclosed to and were being

concealed from the public and that the positive representations being made were false and

misleading. The Individual Defendants are liable for the false statements pleaded herein.

                               SUBSTANTIVE ALLEGATIONS

       22.     Ideanomics was incorporated in October 2004. From 2010 through 2017, the

Company’s primary business activities were providing premium content video on demand

services, with primary operations through China, through its subsidiaries and variable interest

entities under the brand name You-on-Demand. Ideanomics closed the You-on-Demand business

in 2019.

       23.     Starting in early 2017, Ideanomics asserts that it transitioned its business model to

become a next-generation financial technology company. Its 2019 Annual Report filed on Form

10-K with the SEC provides, in relevant part:


                                                 5
              Case 1:20-cv-05203 Document 1 Filed 07/07/20 Page 6 of 21



        The Company built a network of businesses, operating principally in the trading of
        petroleum products and electronic component that the Company believed had
        significant potential to recognize benefits from blockchain and AI technologies
        including, for example, enhancing operations, addressing cost inefficiencies,
        improving documentation and standardization, unlocking asset value and
        improving customer engagement. During 2018 the Company ceased operations in
        the petroleum products and electronic components trading businesses and disposed
        of the businesses during 2019. Fintech continues to be a priority for us as we look
        to invest in and develop businesses that can improve the financial services industry,
        particularly as it relates to deploying blockchain and AI technologies. As we looked
        to deploy fintech solutions in late 2018 and into 2019, we found a unique
        opportunity in the Chinese Electric Vehicle (EV) industry to facilitate large scale
        conversion of fleet vehicles from internal combustion engines to EV. This led us to
        establish our Mobile Energy Global (MEG) business unit.

                MATERIALLY FALSE AND MISLEADING STATEMENTS

        24.     The Class Period begins on March 20, 2020, when Ideanomics issued a press

release in which it stated that it was:

        [P]leased to announce that the Qingdao-MEG Sales Center, branded as Mobile
        Energy Group Center, is scheduled to start sales operations by May 1. The 1 Million
        square foot site has been renovated as a permanent EV expo center, the cost of
        which has been met by development funds from the Chengyang business district of
        the city of Qingdao, in China’s Shandong province.

        Ideanomics’ Mobile Energy Global division (‘MEG’) will be joined at the site by
        more than 20 partners ranging from EV manufacturers, EV battery manufacturers,
        energy storage, energy management, and EV charging solutions, financial services,
        insurance, vehicle and license plate registration services, and others from Qingdao.
        The EV hub is designed to be a focal point for commercial fleet operators and the
        EV industry alike, with MEG headquartering its management, sales and marketing,
        and administrative operations at the site.

        The city of Qingdao currently operates an automotive sales and servicing center for
        a range of vehicle manufacturers at the site, these operations are being assumed by
        MEG as part of the expanded plans and focus onto EV. This will see MEG assume
        the revenues derived from those activities, with a run rate of approximately RMB
        1 Billion in 2019 ($140 Million USD), with profit margins in the 8% range, as well
        as facilitate an expedited ramp-up of staff and operations at the site.

        Due to the successful development of the Mobile Energy Group Center and the high
        demand for comprehensive EV services, MEG has received inquiries from several
        other cities with regards to establishing similar operations. Where there is financial
        support to do so, from local governments and manufacturers, and sufficient market



                                                  6
             Case 1:20-cv-05203 Document 1 Filed 07/07/20 Page 7 of 21



       demand as we have seen in Qingdao, MEG may decide to develop multiple regional
       centers in the future.1

       25.    Then, on May 26, 2020, Ideanomics issued a press release stating that the

Company’s:

       Mobile Energy Global (MEG) division is pleased to announced [sic] that its
       Qingdao subsidiary Qingdao Chengyang Ainengju New Energy Sales and Service
       Co. has officially launched the largest auto trading market in Qingdao at MEG’s
       Qingdao EV hub. The MEG Center in Qingdao now hosts a full suite of car dealer
       services for new energy and used cars with a capacity of 18,000 vehicles onsite. It
       offers a one-stop buying experience that includes financial services and onsite
       vehicle registration services. The auto trading market, which was rolled into MEG
       as part of the investment from Qingdao City, attracts a large audience which MEG
       will leverage to help educate the general population through its upcoming EV-
       centric welcome center and onsite EV manufacturing partners. Additionally, the
       Center will use influencer-based marketing of new energy and used cars to leverage
       the impact influences have on big ticket purchases in Asia.

       The MEG Center is a one million square foot EV expo center in Qingdao, Shandong
       Province. The Center announced a soft launch on May 1, 2020 and will house
       partners ranging from EV manufacturers, EV battery manufacturers, energy
       storage, energy management, and EV charging solution providers, financial
       services, insurance companies, vehicle and license plate registration services, and
       others including a state of the art MEG Welcome Center. Ideanomics will be
       holding a ribbon-cutting ceremony for the MEG Center in Qingdao in the summer
       in conjunction with its Annual General Meeting. 2

       26.    On June 9, 2020, Ideanomics issued another press release, in which it announced

that “auto dealers operating in its subsidiary, Mobile Energy Global’s (MEG) expo center in

Qingdao, have sold 2,139 vehicles for a total value of RMB 235 Million or USD 33 Million.” 3

The release continued:

       As a reminder, the MEG Center in Qingdao began operations on May 1. Based on
       the level of sales activity in the first week of June, this month’s sales are expected


1
  https://investors.ideanomics.com/2020-03-20-Ideanomics-MEG-Announces-May-1st-
Operational-Opening-of-Qingdao-EV-Hub.
2
  https://investors.ideanomics.com/2020-05-26-Ideanomics-MEG-EV-Center-in-Qingdao-Opens-
for-Operations-and-Revenues-to-Begin-This-Month.
3
  https://investors.ideanomics.com/2020-06-09-Over-2-100-Vehicles-Sold-at-Ideanomics-MEG-
Center-in-May.


                                                 7
               Case 1:20-cv-05203 Document 1 Filed 07/07/20 Page 8 of 21



         to exceed May levels. In China, the high season for car buying is from October to
         January. In its first five weeks of being operational, the dealers at the MEG Center
         have received high levels of interest, and management is optimistic that it can
         achieve its previously stated RMB 1 Billion sales target in 2020.

         China, much like the rest of the world, has been negatively impacted by the
         shutdowns resulting from COVID-19. As the country has only begun to relax
         restrictions last month, many businesses are struggling to recover. The local
         government provided the facility rent-free to Ideanomics. Management felt that,
         during these unprecedented times, MEG should support local businesses and passed
         on savings from the government’s generosity by not charging commissions or rent
         to its dealers for the month of May. As MEG’s partners strengthen their financial
         positions, management will gradually implement its fee model starting in mid-June.
         Note that the May and early June sales were primarily used vehicles, and that MEG
         will be charging commissions for electric vehicles (EVs) with the manufacturers’
         direct sale model. MEG’s total financing solutions will be available starting in July,
         and with its high-profit margins, should make a meaningful contribution to the
         Center’s profitability.

         ‘The region loosened restrictions on business activities in early May, so we are very
         pleased with the Center’s high levels of activity at this early stage. The Center’s
         solid customer foot traffic indicates that the country’s economy is on a steady path
         to recovery and there is a strong appetite for passenger and commercial vehicle
         sales which bodes well for MEG,’ said Ideanomics Chairman Dr. Bruno Wu. ‘The
         initial activity combined with the projected growth for the remainder of 2020
         reinforces our belief that the MEG Center will be a material source of revenue for
         Ideanomics.’

         27.    Then, on June 23, 2020, around the time when its stock price was trading around

$3.00 per share for the first time since November 2018, Ideanomics filed a Registration Statement

on Form S-3 with the SEC in which it announced plans to offer $250 million worth of common

stock to the investing public.4

         28.    The statements described above were materially false and misleading and failed to

disclose material adverse facts about the Company’s business, operations, and prospects. As

discussed below, the Defendants misled investors by misrepresenting and/or failing to disclose

that: (i) Ideanomics’ MEG Center in Qingdao was not “a one million square foot EV expo center”;



4
    https://www.sec.gov/Archives/edgar/data/837852/000110465920075883/tm2018575d1_s3.htm


                                                   8
             Case 1:20-cv-05203 Document 1 Filed 07/07/20 Page 9 of 21



(ii) the Company had been using doctored or altered photographs of the purported MEG Center in

Qingdao; (iii) the Company’s electric vehicle business in China was not performing nearly as

strong as Ideanomics had represented; and (iv) as a result, the Company’s public statements were

materially false and misleading at all relevant times.

       29.     The statements described in ¶¶ 24-26 were materially false and misleading and

failed to disclose material adverse facts about the Company’s business, operations, and prospects.

                                    THE TRUTH EMERGES

       30.     On June 25, 2020, analyst Hindenburg issued a series of tweets in which

Hindenburg called Ideanomics “an egregious & obvious fraud.” It wrote that “investors need to

look no further than the company’s June 9[, 2020] press release. The company touts the launch of

its MEG EV sales center and includes a photo that bears a ‘2020’ timestamp.” Hindenburg “found

a photo displaying the exact same cars and exact same layout from 2018, years before the supposed

soft launch of [Ideanomics’] MEG center in 2020.” It further compared the two photos, noting

that in Ideanomics’ June 9, 2020 press release, “the ‘MEG’ logo on the red arch has been

photoshopped to replace the original Mandarin. The MEG letters form a straight line despite the

logo supposed on a curved surface. To repeat, the company doctored photos in its PR to suggest

it owns/operates the facility.” (Emphasis added).

       31.     Hindenburg also referenced Ideanomics’ May 26, 2020 press release, where it

found “the exact same signs of photoshopping that impose [Ideanomics’] flat MEG logo on a

curved surface. This strikes us as a clear effort by the company to manipulate the photographs

in order to drive its stock price up.” (Emphasis added).

       32.     Hindenburg had an investigator visit Ideanomics’ purported MEG sales center, and

tweeted out a photo taken by that investigator. Hindenburg wrote: “The facility is actually operated




                                                 9
             Case 1:20-cv-05203 Document 1 Filed 07/07/20 Page 10 of 21



by almost 100 sales groups. None of those we spoke with heard of [Ideanomics] or MEG. We

spoke to the main office (in a recorded conversation) and they confirmed the same.”

       33.     Hindenburg also had its investigator “call five of [Ideanomics’] purported

customers that are helping drive it supposed EV business. None of them were aware of Ideanomics

and none were able to confirm doing business with” Ideanomics.                “We have watched

[Ideanomics’] stock pump and dump on a neverending [sic] stream of press releases over the

last 5 years and we expect this time will be no different, resulting in major shareholder losses or

regulatory intervention.” (Emphasis added).

       34.     Also on June 25, 2020, analyst J Capital Research issued a report on Ideanomics

entitled “Champion of Promotes.” J Capital wrote, in part, that “Ideanomics . . . is a zero. The

company changes its name and promotional story so frequently that it’s hard to keep up. One thing

remains a constant, despite all the press releases, buzzwords and hype: shareholders get wiped

out.” J Capital continued, in a tweet, that “[w]e called all the ‘buyers’ named in [Ideanomics’]

press releases this month. Not a single one had made a purchase. One of them thanked us for

alerting them to ‘fake news.’”

       35.     J Capital continued that its “investigators have been unable to establish that

[Ideanomics] has a showroom in Qingdao, whence the contract announcements have been flowing

. . . . We had a hard time identifying this expo center but eventually found an [Ideanomics]

subsidiary that has a mail drop at a 1 mln sqft shopping mall in Qingdao’s Chengyang District.

Renovations are news to the companies that operate there. In fact, the shopping mall is in financial

distress and is not honoring contracts with people who bought shops there, according to a local

news report. Neither the manager of the shopping mall nor two store owners we contacted in the




                                                10
               Case 1:20-cv-05203 Document 1 Filed 07/07/20 Page 11 of 21



center have ever heard of [Ideanomics], any of its subsidiaries or joint ventures, or the EV

showroom the company says it opened on May 1.”

         36.       J Capital further noted that “[f]rom June 11-22, [Ideanomics] announced five

contracts for electric vehicles . . . . On June 23 and 24, we spoke with representatives from four of

the five ‘buyers.’ All four denied there were contracts. One of them went as far as to tell our staff

member that the [Ideanomics] press release is ‘fake news’ . . . . We were unable to locate the fifth

partner . . . .”

         37.       Then, on June 26, 2020, Ideanomics issued a press release in which it stated it

“would like to clarify the status of” its purported EV hub in Qingdao, Shandong province. In this

release, Ideanomics stated:

         [T]he existing new and used sales business at the site was to be folded into the MEG
         center activities. Along with the commencement of our fleet sales division, this
         compromised Phase I. The MEG center had a soft launch on May 1, with a fuller
         opening on May 25, 2020, as announced in press releases dated March 20, 2020,
         May 18, 2020, and May 26, 2020, when the center was allowed to open fully after
         COVID-19 lockdown measures were eased in Qingdao. These activities occupy
         approximately 20,000 square meters, or 215,000 square feet, and the Company has
         detailed activity from both existing dealership business at the site and its
         commercial fleet sales in recent press releases.

         Phase II of the opening will see an additional 20,000 square meters come online
         and is subject to renovation in preparation for MEG and its participating partners.
         This includes the MEG welcome center and executive offices. As previously
         communicated, the timeline for this phase will coincide with the ribbon cutting
         ceremony and official opening in the summer of 2020.

         Phase III of the project, and the remaining 60,000 square meters will come online
         as further renovations are completed.

         38.       This contradicts the Company’s statements that “[t]he MEG Center is a one million

square foot EV expo center in Qingdao, Shandong Province” and that “[t]he MEG Center in

Qingdao now hosts a full suite of car dealer services for new energy and used cars with a capacity

of 18,000 vehicles onsite. It offers a one-stop buying experience that includes financial services



                                                  11
               Case 1:20-cv-05203 Document 1 Filed 07/07/20 Page 12 of 21



and onsite vehicle registrations services.” It further contradicts the Company’s June 9, 2020

statement that “[a]s a reminder, the MEG Center in Qingdao began operations on May 1.”

Specifically, Ideanomics’ June 26, 2020 press release walked back its earlier claims of a one

million square foot center in Qingdao, stating now that its “Phase I” operation is only 215,000

square feet.

         39.     In addition, Ideanomics’ June 26, 2020 press release posted an aerial view of the

supposed MEG Center, which according to Hindenburg, “is drone footage of the outside of the

entire facility. We think the reason the [C]ompany isn’t posting video from INSIDE the facility is

because such video shows they have absolutely no presence on site whatsoever.”

         40.     In response, Hindenburg posted its own video of the inside of the MEG Center,

which according to Hindenburg, “is actually called the Qingdao Fidelity International Trade City

. . . which shows only few cars for sale, and no sign of the [C]ompany on site.” 5 Hindenburg

reiterated its statement that Ideanomics “has fabricated its supposed sales center, and altered

images in its press releases to make it seem that it operates the facility. We continue to believe, as

we stated yesterday, that the [C]ompany is engaged in flagrant securities fraud and that it’s [sic]

stock will wind up in the pennies or halted by regulators.”

         41.     Hindenburg added that “[t]here were no signs of [Ideanomics] having any presence

on site and vendors and managers we spoke with had never heard of them. We spoke with the only

vendor of electric vehicles on site . . . and he had no idea who the company was.”

         42.     Hindenburg noted that it “further confirmed [its] allegations . . . about

[p]hotoshopped images in the company’s press releases. We were able to unearth photographs

from 2015 which appear nearly identical to photos used in [Ideanomics’] May 2020 ‘launch’ PR



5
    See https://hindenburgresearch.com/ideanomics/ (last visited June 26, 2020).


                                                 12
             Case 1:20-cv-05203 Document 1 Filed 07/07/20 Page 13 of 21



about the MEG.” “We continue to believe . . . that [Ideanomics] is engaged in flagrant securities

fraud and that its stock will wind up in the pennies or halted by regulators.” (Emphasis added).

       43.     Later in the day on June 26, 2020, Ideanomics issued another press release in which

it purported to refute certain of the allegations raised by Hindenburg. 6 In this release, Ideanomics

confirmed that its MEG Center was not 1 million square feet as the Company had previously

suggested, but that it “will be expanding to 40,000 square meters and eventually 100,000 square

meters.”7 This release did not respond in any way to the majority of Hindenburg’s report, including

Hindenburg’s conclusion that Ideanomics had manipulated the photographs it used or to

Hindenburg’s statement that its investigator had “call[ed] five of [Ideanomics’] purported

customers that are helping drive its supposed EV business. None of them were aware of

Ideanomics and none were able to confirm doing business with” the Company.

       44.     On this news, the Company’s stock price fell from its June 24, 2020 closing price

of $3.09 per share to a June 26, 2020 closing price of $1.46 per share, representing a two day drop

of $1.63 per share, or approximately 53%.

                               CLASS ACTION ALLEGATIONS

       45.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of a class of all persons and entities who purchased or otherwise

acquired Ideanomics securities during the Class Period (the “Class”). Excluded from the Class are

Defendants, directors and officers of the Company, as well as their families and affiliates.




6
  https://investors.ideanomics.com/2020-06-26-Ideanomics-Qingdao-Sales-Center-to-be-
Officially-Rebranded-MEG-Center-by-July-1-and-Confirms-Hindenburgs-False-and-
Misleading-Communication
7
  40,000 square meters is approximately 431,000 square feet, and 100,000 square meters is
approximately 1.08 million square feet.


                                                 13
              Case 1:20-cv-05203 Document 1 Filed 07/07/20 Page 14 of 21



        46.     The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits to

the parties and the Court.

        47.     There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class which

predominate over questions which may affect individual Class members include:

                a.      Whether Defendants violated the Exchange Act;

                b.      Whether Defendants omitted and/or misrepresented material facts;

                c.      Whether Defendants’ statements omitted material facts necessary to make
                        the statements made, in light of the circumstances under which they were
                        made, not misleading;

                d.      Whether Defendants knew or recklessly disregarded that their statements
                        were false and misleading;

                e.      Whether the price of the Company’s stock was artificially inflated; and

                f.      The extent of damage sustained by Class members and the appropriate
                        measure of damages.

        48.     Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class

sustained damages from Defendants’ wrongful conduct alleged herein.

        49.     Plaintiff will adequately protect the interests of the Class and has retained counsel

who are experienced in class action securities litigation. Plaintiff has no interests that conflict with

those of the Class.

        50.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

                                    FRAUD ON THE MARKET

        51.     Plaintiff will rely upon the presumption of reliance established by the fraud-on-the-

market doctrine in that, among other things:


                                                  14
             Case 1:20-cv-05203 Document 1 Filed 07/07/20 Page 15 of 21



               a.     Defendants made public misrepresentations or failed to disclose material
                      facts during the Class Period;

               b.     The omissions and misrepresentations were material;

               c.     The Company’s securities traded in efficient markets;

               d.     The misrepresentations alleged herein would tend to induce a reasonable
                      investor to misjudge the value of the Company’s securities; and

               e.     Plaintiff and other members of the Class purchased the Company’s
                      securities between the time Defendants misrepresented or failed to disclose
                      material facts and the time that the true facts were disclosed, without
                      knowledge of the misrepresented or omitted facts.

       52.     At all relevant times, the markets for the Company’s securities were efficient for

the following reasons, among others: (i) the Company filed periodic public reports with the SEC;

and (ii) the Company regularly communicated with public investors via established market

communication mechanisms, including through regular disseminations of press releases on the

major news wire services and through other wide-ranging public disclosures such as

communications with the financial press, securities analysts, and other similar reporting services.

Plaintiff and the Class relied on the price of the Company’s securities, which reflected all

information in the market, including the misstatements by Defendants.

                                      NO SAFE HARBOR

       53.     The statutory safe harbor provided for forward-looking statements under certain

conditions does not apply to any of the allegedly false statements pleaded in this Complaint. The

specific statements pleaded herein were not identified as forward-looking statements when made.

       54.     To the extent there were any forward-looking statements, there were no meaningful

cautionary statements identifying important factors that could cause actual results to differ

materially from those in the purportedly forward-looking statements.




                                                15
              Case 1:20-cv-05203 Document 1 Filed 07/07/20 Page 16 of 21



                                       LOSS CAUSATION

        55.     On June 25, 2020, Hindenburg issued the series of tweets alleged herein. On this

news, the price of Ideanomics stock fell from its June 24, 2020 closing price of $3.09 per share, to

a June 25, 2020 closing price of $2.44 per share. On June 26, 2020, on the additional information

raised by Hindenburg and the Company’s own press release, the price of Ideanomics stock fell

further, to just $1.46 per share. This represents a two day drop of approximately 53%.

        56.     These revelations contradicted statements made by Defendants during the Class

Period and were a causal element of the concurrent decline in the Company’s share price.

                                         Count One
 Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   (Against All Defendants)

        57.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        58.     During the Class Period, Defendants disseminated or approved the false statements

specified above, which they knew or deliberately disregarded were misleading in that they

contained misrepresentations and failed to disclose material facts necessary to make the statements

made, in light of the circumstances under which they were made, not misleading.

        59.     Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 in that they

(i) employed devices, schemes, and artifices to defraud; (ii) made untrue statements of material

fact and/or omitted to state material facts necessary to make the statements not misleading; and

(iii) engaged in acts, practices, and a course of business which operated as a fraud and deceit upon

those who purchased or otherwise acquired the Company’s securities during the Class Period.

        60.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for the Company’s securities. Plaintiff and the

Class would not have purchased the Company’s securities at the price paid, or at all, if they had


                                                 16
              Case 1:20-cv-05203 Document 1 Filed 07/07/20 Page 17 of 21



been aware that the market prices had been artificially and falsely inflated by Defendants’

misleading statements.

                                            Count Two
                         Violations of Section 20(a) of the Exchange Act
                              (Against the Individual Defendants)

        61.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        62.     The Individual Defendants acted as controlling persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions at the Company, the Individual Defendants had the power and authority to cause or

prevent the Company from engaging in the wrongful conduct complained of herein.                  The

Individual Defendants were provided with or had unlimited access to the documents described

above that contained statements alleged by Plaintiff to be false or misleading both prior to and

immediately after their publication, and had the ability to prevent the issuance of those materials

or to cause them to be corrected so as not to be misleading.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for relief and judgment, as follows:

        A.      Determining that this action is a proper class action pursuant to Rule 23(a) and

23(b)(3) of the Federal Rules of Civil Procedure on behalf of the Class as defined herein, and

certifying Plaintiff as class representative pursuant to Rule 23 of the Federal Rules of Civil

Procedure and appointing Plaintiff’s counsel as Lead Counsel;

        B.      Awarding compensatory and punitive damages in favor of Plaintiff and the other

Class members against all Defendants, jointly and severally, for all damages sustained as a result

of Defendants’ wrongdoing, in an amount to be proven at trial, including pre-judgment and post-

judgment interest thereon;


                                                 17
            Case 1:20-cv-05203 Document 1 Filed 07/07/20 Page 18 of 21



       C.      Awarding Plaintiff and other members of the Class their costs and expenses in this

litigation, including reasonable attorneys’ fees and experts’ fees and other costs and disbursements;

and

       D.      Awarding Plaintiff and the other Class members such other relief as this Court may

deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury in this action of all issues so triable.


Dated: July 7, 2020                                    Respectfully submitted,

                                                       POMERANTZ LLP

                                                       /s/ Jeremy A. Lieberman
                                                       Jeremy A. Lieberman
                                                       J. Alexander Hood II
                                                       600 Third Avenue, 20th Floor
                                                       New York, New York 10016
                                                       Telephone: (212) 661-1100
                                                       Facsimile: (212) 661-8665
                                                       Email: jalieberman@pomlaw.com
                                                       Email: ahood@pomlaw.com

                                                       POMERANTZ LLP
                                                       Patrick V. Dahlstrom
                                                       10 South La Salle Street, Suite 3505
                                                       Chicago, Illinois 60603
                                                       Telephone: (312) 377-1181
                                                       Facsimile: (312) 377-1184
                                                       Email: pdahlstrom@pomlaw.com

                                                       BRONSTEIN, GEWIRTZ &
                                                       GROSSMAN, LLC
                                                       Peretz Bronstein
                                                       60 East 42nd Street, Suite 4600
                                                       New York, NY 10165
                                                       Telephone: (212) 697-6484
                                                       Facsimile: (212) 697-7296
                                                       Email: peretz@bgandg.com

                                                       Attorneys for Plaintiff


                                                  18
                 Case 1:20-cv-05203 Document 1 Filed 07/07/20 Page 19 of 21


                                                                                      Monday, June 29, 2020

Ideanomics, Inc. (IDEX)



CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS
1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”)
and/or Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by the
Private Securities Litigation Reform Act of 1995.

2. I have reviewed a Complaint against Ideanomics, Inc.
("IDEX" or the “Company”) and authorize the ﬁling of a comparable complaint on my behalf.

3. I did not purchase or acquire IDEX securities at the direction of plaintiffs counsel, or in order to
participate in any private action arising under the Securities Act or Exchange Act.

4. I am willing to serve as a representative party on behalf of a Class of investors who purchased or
acquired IDEX securities during the class period, including providing testimony at deposition and trial, if
necessary. I understand that the Court has the authority to select the most adequate lead plaintiff in this
action.

5. To the best of my current knowledge, the attached sheet lists all of my transactions in IDEX securities
during the Class Period as speciﬁed in the Complaint.

6. During the three-year period preceding the date on which this Certiﬁcation is signed, I have not sought
to serve as a representative party on behalf of a class under the federal securities laws.

7. I agree not to accept any payment for serving as a representative party on behalf of the class as set
forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and
expenses directly relating to the representation of the class as ordered or approved by the Court.

8. I declare under penalty of perjury that the foregoing is true and correct.




Name


Print Name
Andrew Kim

Signature




                                                                                                              1
                         Case 1:20-cv-05203 Document 1 Filed 07/07/20 Page 20 of 21




  Acquisitions


  Con gurable list (if none enter none)
         Date Acquired                Number of Shares Acquired            Price per Share Acquired

   6/24/2020                   500                                2.635

   6/24/2020                   500                                2.633

   6/24/2020                   500                                2.565

   6/24/2020                   500                                2.605

   6/24/2020                   2000                               2.593

   6/24/2020                   1000                               2.6117

   6/25/2020                   5000                               2.77


  Sales


  Con gurable list (if none enter none)
             Date Sold                   Number of Shares Sold               Price per Share Sold

   6/25/2020                   2500                               2.67


(redacted)




                                                                                                      2
           Case 1:20-cv-05203 Document 1 Filed 07/07/20 Page 21 of 21



Ideanomics, Inc. (IDEX)                                                        Kim, Andrew

                                 List of Purchases and Sales

    Transaction                                 Number of                 Price Per
       Type               Date                  Shares/Unit              Share/Unit

           Purchase          6/24/2020                            500                 $2.6350
           Purchase          6/24/2020                            500                 $2.6330
           Purchase          6/24/2020                            500                 $2.5650
           Purchase          6/24/2020                            500                 $2.6050
           Purchase          6/24/2020                          2,000                 $2.5930
           Purchase          6/24/2020                          1,000                 $2.6117
           Purchase          6/25/2020                          5,000                 $2.7700
               Sale          6/25/2020                         (2,500)                $2.6700
